Name: Council Regulation (EC) No 2839/98 of 17 December 1998 amending Regulation (EEC) No 1873/84 authorising the offer or disposal for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: beverages and sugar;  America;  trade;  food technology;  marketing
 Date Published: nan

 Avis juridique important|31998R2839Council Regulation (EC) No 2839/98 of 17 December 1998 amending Regulation (EEC) No 1873/84 authorising the offer or disposal for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EEC) No 822/87 Official Journal L 354 , 30/12/1998 P. 0012 - 0013COUNCIL REGULATION (EC) No 2839/98 of 17 December 1998 amending Regulation (EEC) No 1873/84 authorising the offer or disposal for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EEC) No 822/87 THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), and in particular Article 73(1) thereof,Having regard to the proposal from the Commission,Whereas Article 70(1) of Regulation (EEC) No 822/87 provides that the products referred to in Article 1(2)(a) and (b) of that Regulation may only be imported if accompanied by a certificate attesting that they comply with the provisions on production, release for free circulation and, where appropriate, disposal for direct human consumption applying in the third country in which they originate;Whereas Article 73(1) of that Regulation stipulates that, if the imported products in question have undergone oenological practices not allowed by Community rules or do not comply with the provisions of that Regulation or of those adopted pursuant thereto, they may not, except by way of a derogation, be offered or disposed of for direct human consumption; whereas the Council derogated from this principle by Regulation (EEC) No 1873/84 (2); whereas the derogation expires on 31 December 1998;Whereas negotiations are currently under way between the Community, represented by the Commission, and the United States of America with a view to reaching an agreement on trade in wine; whereas the negotiations involve, in particular the import conditions and the oenological practices of each party and also the protection of appellation as to origin; whereas the intentions expressed by the two parties indicate that the adoption of an agreement satisfactory to both parties can be expected within a reasonable time; whereas to facilitate the smooth progress of these negotiations the American oenological practices referred to in paragraph 1(b) of the Annex to Regulation (EEC) No 1873/84 should continue to be authorised as a transitional measure until the entry into force of the agreement resulting from the said negotiations but not later than 31 December 2003;Whereas to avoid any deadlock in negotiations leading to the permanent introduction of the oenological practices concerned, a mechanism should be set up whereby the Council can verify the actual sate of progress of the negotiations; whereas the Commission should therefore keep the Council regularly informed of progress,HAS ADOPTED THIS REGULATION:Article 1 In the second subparagraph of Article 1(1) of Regulation (EEC) No 1873/84, 'until 31 December 1998` shall be replaced by 'until the entry into force of the agreement resulting from the negotiations with the United States of America on an agreement on trade in wine, but not later than 31 December 2003. The Commission shall keep the Council regularly informed of the progress of these negotiations, and submit to the latter a report not later than 31 March 2000, together with appropriate proposals, if necessary`.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply as from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EC) No 1627/98 (OJ L 186, 16. 7. 1998, p. 9).(2) OJ L 176, 3. 7. 1984, p. 6. Regulation as last amended by Regulation (EC) No 2612/97 (OJ L 353, 24. 12. 1997, p. 2).